DETAILED ACTION
The amendment and RCE filed on 05/24/2021 has been entered and fully considered. Claims 30-62 are pending, of which claim 58 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hichock et al. (US 2016/0031047) (Hitchock).
Regarding claim 58, Hitchock teaches a method for analysis of chemical samples using a gas chromatography (GC) column interfaced with a mass spectrometer (MS), comprising the steps of:
generating a vacuum (vacuum enclosure 114)(Fig. 1A, par [0033]);
positioning most of the GC column (116) in the vacuum (Fig. 1A, par [0033]);
injecting a sample containing a mixture of chemicals into the GC column (capillary column 116) (par [0033]);
heating said GC column (by heater block 106) in the vacuum so the chemicals of the mixture are at least partly separated by the GC column (par [0033]);
mass-analyzing (by analyzer 110) the chemicals separated by the GC column (par [0033]).
Hitchcock teaches that “a heater block 106, an ion guide 108 and an analyzer 110, as well as the outlet (high vacuum) end 112 of the transfer line 104, are contained within a common or segmented vacuum enclosure 114.” (Fig. 1A, par [0033]). Hitchcock 
Hitchcock also teaches a heater block 106 partially encloses the capillary column 116, wherein the step of heating the GC column takes place in the vacuum 114 (Fig. 1A, par [0033]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 30-36, 43, 45, 47-52, 56-57, 59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hichock et al. (US 2016/0031047) (Hitchock) in view of Lee et al. (Microsyst Technol, 2011) (Lee).
Regarding claim 30, Hitchock discloses an apparatus for analysis of chemical samples using a gas chromatography (GC) interfaced with a mass spectrometer (MS), comprising:
an injector configured to inject a sample containing a mixture of chemicals (par 0033]);
a GC column (capillary column 116) configured to receive at least part of the sample and separate at least partly the mixture of chemicals contained in the at least part of the sample, said GC column having a GC column inlet to accept said at least part of the sample, and a GC column outlet to release the at least partly separated chemicals of the mixture (Fig. 1A, par [0033]);
a heater (heater block 106) coupled to the GC column (116) (Fig. 1A, par [0033]),

a vacuum system (114) configured to generate a vacuum, the mass analyzer being located inside the vacuum system (Fig. 1A, par [0033]),
wherein the GC column (116) is mostly located inside said vacuum system (vacuum enclosure 114) (Fig. 1A, par [0033]).
Hitchcock teaches that “a heater block 106, an ion guide 108 and an analyzer 110, as well as the outlet (high vacuum) end 112 of the transfer line 104, are contained within a common or segmented vacuum enclosure 114.” (Fig. 1A, par [0033]). Hitchcock teaches that “A ferrule 118, or another suitable element, forms a primary vacuum seal between the capillary column 116 and the transfer line 104” (par [0033]). Here, Hitchock teaches that a ferrule 118 seals the inlet end of the transfer line 104, and the outlet end of the transfer line 104 is open to the high vacuum enclosure 114. Therefore, the transfer line 104 is in a vacuum environment, although there may be a vacuum gradient between the transfer line and the high vacuum enclosure. Since most of the capillary column 116 is within the transfer line 104 (Fig. 1A), most of the GC column (116) is inside the vacuum environment. Hitchcock also teaches a heater block 106 partially encloses the capillary column 116, wherein the step of heating the GC column takes place mostly inside the vacuum 114 (Fig. 1A, par [0033]).
Hitchcock also teaches a heater block 106 partially encloses the capillary column 116, wherein the step of heating the GC column takes place mostly inside the vacuum 114 (Fig. 1A, par [0033]).
Examiner is not sure whether Hitchock discloses that the heater is attached to the GC column. However, Lee discloses a heater attached to the GC column (Fig. 2, page 525). At time of the filing it would have been obvious to one of ordinary skill in the art to let the heater attached to the GC column, in order to heat the column efficiently.
Regarding claim 31, Lee discloses that wherein said heater is integrated with the GC column (Fig. 2, page 525).
Regarding claim 32, Lee discloses that wherein said GC column is a low-thermal mass capillary GC column (page 525).

Regarding claim 34, Leediscloses that wherein said GC column is a Micro-Electro Mechanical Systems (MEMS) GC column (Abstract).
Regarding claim 35, Lee discloses that wherein said heater is an electric resistive film heater (Fig. 2, page 525).
Regarding claim 36, Lee discloses that wherein said heater is an electric resistive platinum film heater (page 525).
Regarding claim 43, Hitchock discloses that wherein said mass analyzer is at least one of quadrupole, quadrupole ion trap, Orbitrap, time-of-flight, and Fourier transform ion cyclotron resonance mass analyzer type (par [0034]).
Regarding claim 45, Hitchock discloses that wherein said mass analyzer includes an ion source (102) configured to generate ions from molecules of the separated at least partly chemicals of the mixture released from the GC column outlet (Fig. 1A, par [0033]).
Regarding claim 47, Hitchock discloses that wherein said ion source includes an ionization chamber (Fig. 1A).
Regarding claim 48, Hitchock discloses that wherein said ionization chamber is heated (par [0033]).
Regarding claim 49, Hitchock discloses that wherein said GC column outlet is adjacent to said ionization chamber (Fig. 1A, par [0033]).
Regarding claim 50, Hitchock discloses that wherein said mass analyzer includes an ion guide (108) configured to extract said ions from the ionization chamber for further mass-analysis (Fig. 1A, par [0033]).
Regarding claim 51, Lee discloses that wherein said MEMS GC column is designed as a thin chip having two major sides (Fig. 2, page 525). Hitchock discloses that at least a first one of said major sides of GC column is mostly located inside the vacuum system (Fig. 1A).
Regarding claim 52, Hitchock disclose that wherein the vacuum system comprises a wall with an aperture (Fig. 1A, par [0033]); and

Regarding claim 56, Hitchock discloses that wherein the vacuum system comprises a wall with an aperture (Fig. 1A, par [0033]).
The injector disposed sealed within the aperture would have been a design of choice.
Regarding claim 57, Hitchock discloses that wherein the vacuum system comprises a wall with an aperture (Fig. 1A, par [0033]).
When substituting the GC column of Hitchock with Lee, a person skilled in the art would let the GC column disposed sealed against the wall and surrounding the aperture.
Regarding claim 59, Hitchock does not specifically teach a heater integrated with the GC column. Lee teaches heating the GC column with a heater integrated with the GC column (Fig. 1, col. 2, lines 51-54). At time of the filing it would have been obvious to one of ordinary skill in the art to let the heater attached to the GC column, in order to heat the column efficiently.
Regarding claim 61, as has been discussed regarding claim 30 above, Hitchock discloses that wherein the most of the GC column and GC outlet are located within the vacuum environment sealed by ferrule 118 (Fig. 1A, par [0033]). The inlet of the GC is a transition between difference pressures. Therefore, it would have been obvious to one of ordinary skill in the art to extend the transfer line to enclose the inlet of the GS column inside the transfer line, in order to optimize the pressure transition.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hichock in view of Lee as applied to claims 30-36, 43, 45, 47-52, 56-57 and 59-62 above, and further in view of Boeker et al. (Analytical Chemistry, 2015) (Boeker).
Regarding claim 37, Lee does not specifically disclose that wherein said heater is configured to generate a negative temperature gradient from the GC column inlet toward the GC column outlet. Boeker discloses that said heater is configured to generate a negative temperature gradient from the GC column inlet toward the GC . 
Claim 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hichock in view of Lee as applied to claims 30-36, 43, 45, 47-52, 56-57 and 59-62 above, and further in view of Stallone et al. (WO 2017/173447) (Stallone).
Regarding claim 38, Hitchock does not specifically disclose that wherein said GC column additionally includes a cooler configured to cool the GC column. Stallone discloses that said GC column additionally includes a cooler configured to cool the GC column (par [0005]). At time of the filing it would have been obvious to one of ordinary skill in the art to include a cooler configured to cool the GC column, in order to fast control the temperature.
Regarding claim 39, a fan is a conventional cooler.
Regarding claim 40, Stallone disclose that wherein said cooler is a periodically activated cold finger cooler (par [0005]).
Regarding claim 41, a person skilled in the art would have been motivated to let the cold finger configured to be physically detached from the GC column during said analysis when heating is needed, and in thermal contact with the GC column after the analysis is completed when cooling is needed.
Regarding Claim 42, a person skilled in the art would have been motivated to choose a thermal mass of said cold finger substantially higher than a thermal mass of said GC column, in order to cool the GC column effectively.
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hichock in view of Lee as applied to claims 30-36, 43, 45, 47-52, 56-57 and 59-62 above, and further in view of Snyder et al. (Analytical Chemistry, 2015) (Snyder).
Regarding Claim 44, Hitchock does not specifically disclose that wherein said mass analyzer is a MEMS mass analyzer. Snyder discloses that wherein said mass .
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hichock in view of Lee as applied to claims 30-36, 43, 45, 47-52, 56-57 and 59-62 above, and further in view of Stashenko et al. (Advance in Gas Chromatography, 2014) (Stashenko).
Regarding claim 46, Hichock does not specifically disclose that wherein said ion source is at least one of electron impact, photoionization, gas discharge, glow discharge, and chemical ionization type. However, these kind of ion source are well-known in the art. For example, Stashenko discloses that wherein said ion source is at least one of electron impact, photoionization, gas discharge, glow discharge, and chemical ionization type (page 20, par 1). 
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hichock in view of Lee as applied to claims 30-36, 43, 45, 47-52, 56-57 and 59-62 above, and further in view of Zhou et al. (Microsystem & Nanoeggineering, 2017) (Zhou).

Claim 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hichock in view of Lee as applied to claims 30-36, 43, 45, 47-52, 56-57 and 59-62 above, and further in view of Azzouz et al. (MEMS Sensors-Design and Application, 2018) (Azzouz).
Regarding claim 53, Hitchock does not specifically disclose that wherein said injector includes at least one of a split injector, programmed temperature vaporizer, and cold on-column injector. Azzouz discloses a split injector (page 150, par 4). At time of the filing it would have been obvious to one of ordinary skill in the art to use a split injector, in order to introduce sample into micro-columns.
Regarding claim 54, Azzouz discloses that wherein said injector is a MEMS injector (page 150, par 5) having an integrated injector heater (page 151 par 1).
.

Allowable Subject Matter
Claim 60 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record dos not disclose or fairly suggest that wherein said thin chip is located entirely inside the vacuum system.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that “The structure of Hitchcock is clearly directed to having the column outside of the vacuum system so that it can be decoupled easily. Hitchcock teaches that an end portion of the column is inserted into the transfer line 104 and the remainder of the column is outside of the vacuum. Capillary columns typically have a significant length for the separation of the chemicals and thus Hitchcock teaches that most of the capillary column 116 would be located outside of the vacuum system 100. See [0033] where an “end section” of column 116 extends through transfer line 114. Hitchcock in no way suggests having most of the column within the vacuum system.” (remark, page 9, par 2).
Examiner respectfully disagrees. Hitchcock teaches that “a heater block 106, an ion guide 108 and an analyzer 110, as well as the outlet (high vacuum) end 112 of the transfer line 104, are contained within a common or segmented vacuum enclosure 114.” (Fig. 1A, par [0033]). Hitchcock teaches that “A ferrule 118, or another suitable element, forms a primary vacuum seal between the capillary column 116 and the transfer line 104” (par [0033]). Here, Hitchock teaches that a ferrule 118 seals the inlet end of the transfer line 104, and the outlet end of the transfer line 104 is open to the high vacuum 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.